Citation Nr: 9921891	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  99-09 719	)	DATE
	)
	)

THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on October 3, 1996; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained his attorney in April 1997, within one 
year of the date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in April 1997 which provided that 20 percent of 
past due benefits was to be paid to the veteran's attorney.

3.  In September 1998, the United States Court of Appeals for 
Veterans Claims (the Court) reversed the October 1996 BVA 
decision; in an April 1999 decision, the Board effectuated 
the action ordered by the Court, and this decision resulted 
in past due benefits to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
April 1997 attorney fee agreement by VA from past due 
benefits for the period from February 2, 1993, to August 31, 
1993, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision which 
denied entitlement to a temporary total rating under 38 
C.F.R. § 4.30 (West 1991), on October 3, 1996.  The Notice of 
Disagreement with the rating decision denying a temporary 
total rating was received by the RO in September 1993.  The 
record also reflects that the veteran and his attorney 
entered into a contingent fee agreement on April, 25, 1997, 
in which it was agreed that the attorney would represent the 
veteran in connection with all claims arising from the 
October 1996 Board decision.  That agreement provided that 
20 percent of past due benefits was to be paid by VA to the 
veteran's attorney for representation.

Based on this evidence, the April 1997 attorney fee agreement 
satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement preceding the Board decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel with a contingent fee agreement within 
one year of the Board's decision.

The veteran appealed the Board's decision to the Court, and 
in a Decision dated September 22, 1998, the Court reversed 
the decision of the Board insofar as the Board denied the 
appellant temporary total disability compensation based on 
convalescence for the periods following two surgeries, from 
February 2, 1993, to May 31, 1993, and from July 14, 1993, to 
August 31, 1993, and remanded these matters to the Board with 
directions to assign the appellant temporary total ratings in 
accordance with the Court's opinion.  Further, the Court 
remanded the issue of whether the appellant was entitled to a 
discretionary extension of the first temporary total rating 
period past May 31, 1993, and remanded the matter to the 
Board for further proceedings consistent with the instant 
opinion.  The Board then issued a decision in April 1999 
granting temporary total ratings under the provisions of 38 
C.F.R. § 4.30 for periods of convalescence from February 2, 
1993, to May 31, 1993, from June 1, 1993, to July 13, 1993, 
and from July 14, 1993, to August 31, 1993.  In pertinent 
part, the Board found that the veteran, who underwent 
arthroplasty on the right fifth finger in February 1993 and 
surgical revision in July 1993, required a period of 
convalescence due to symptoms which rendered him unemployable 
essentially from the time of the initial surgery through July 
1993.  The RO issued a rating decision later in April 1999 
consistent with the Board's findings.  

Together with the Court decision, the April 1999 Board 
decision resulted in past-due benefits being payable to the 
veteran as outlined above.  The contingency fee of 20 percent 
of past due benefits is presumed to be reasonable.  See 
38 C.F.R. § 20.609(f).  Accordingly, attorney fees in the 
amount of 20 percent of the veteran's past-due benefits are 
payable by VA directly to the attorney.








ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established.  The attorney should be paid 20 
percent of the veteran's past-due benefits.


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals



 


